Filed 5/13/13 P. v. DeCosta CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D059636

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. FSB702860)

CHRISTOPHER DEAN DACOSTA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Bernardino County,

Donna G. Garza and J. David Mazurek, Judges. Affirmed as modified.



         Christine Vento, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., and Quisteen S.

Shum, Deputy Attorneys General, for Plaintiff and Respondent.
       Christopher Dean DaCosta (Defendant) appeals a judgment following his jury

convictions of first degree murder (Pen. Code, § 187, subd. (a))1 and kidnapping (§ 207,

subd. (a)). On appeal, he contends: (1) he was denied his constitutional right to effective

assistance of counsel because his defense counsel did not competently investigate his

defenses; (2) the trial court erred by denying his motion for new trial based on ineffective

assistance of counsel; (3) he was denied his constitutional right to effective assistance of

counsel when, in moving for a new trial, his new appointed counsel did not correct

misstatements of law; (4) he was denied his constitutional right to effective assistance of

counsel when his defense counsel did not request a pinpoint instruction on the felony

murder doctrine; (5) the trial court erred by imposing consecutive sentences for his two

offenses in violation of section 654; and (6) the abstract of judgment should be corrected

to reflect the number of presentence custody credits to which he is entitled.

                  FACTUAL AND PROCEDURAL BACKGROUND2

       On the afternoon of July 22, 2007, a group of friends were having a party at the

apartment of Andrew Baker (Andrew) in Yucaipa. The group included Defendant, Kelly

McLeod (Kelly), Kelsey Angell (Kelsey), Courtney Otis (Courtney), Lauren Parsons




1      All statutory references are to the Penal Code.

2      Defendant and his codefendant, Kelly McLeod, were jointly tried before the same
jury. The factual and procedural background in this opinion is substantially similar to the
factual and procedural background in our previous opinion in People v. McLeod (Aug.
13, 2012, D058174) [nonpub. opn.] (McLeod). On June 16, 2011, on our own motion,
we took judicial notice of the record in McLeod.

                                              2
(Lauren), Jade, Holly, Elysse, Luke McLeod (Luke), Richard Hamilton (Richard), Aaron

Dixon (Aaron), Mary Jo Dixon (Mary Jo), and Mark Smith (Mark).3

       Mark became intoxicated quickly and began inappropriately grabbing the young

women at the party. When Mark grabbed Lauren inappropriately, they fell to the ground.

Kelsey went outside and informed Aaron of Mark's actions. When Aaron went inside the

apartment, he saw Mark lying on top of Lauren, who appeared upset. Lauren got up and

ran to the bathroom. Aaron told Mark to leave the party, but he refused. Mark and

Aaron fought. After Aaron hit him at least two or three times, Mark fell to the floor.

Aaron then left to check on Lauren.

       Aaron told Kelly something to the effect: "Get [Mark] out of here, I don't want to

see him again." Kelly dragged Mark out of the apartment and placed him supine on the

driveway; Mark was alive and breathing at the time. Aaron kicked Mark in the head a

couple of times. Kelly and Defendant then loaded Mark onto the bed of Courtney's

truck4 and drove off. Kelly drove and Defendant sat in the passenger's seat.

       Meanwhile, Luke drove the young women (Kelsey, Courtney, Lauren, Jade, Holly,

and Elysse) to Joe's house. They arrived at about 6:00 or 7:00 p.m.

       Kelly arrived at Joe's house about one hour later. When asked what happened to

Mark, Kelly replied he "took care of" Mark without providing any details. When

3      Andrew left his apartment before noon, returned for a short time at about 5:30 or
6:00 p.m., and later returned at about 7:30 p.m.

4      Kelly had the keys to Courtney's truck because Courtney believed she was too
drunk to drive.

                                             3
Courtney asked Kelly why he did not take Mark to a hospital, he replied that they would

all get in trouble if he did. He said he had hidden Mark, but did not say where. Kelly

said he had "wiped down" the truck.

       At about 9:00 or 10:00 p.m., Courtney dropped Kelly off at his house. He told her

he needed to go "check on" Mark. Courtney then returned to Joe's house.

       Kelly returned to Joe's house at about midnight. He had Mark's wallet and stated

he had it to prevent police from identifying Mark. When Courtney asked Kelly what

happened, he replied that she did not need to worry about it and that he "took care of it."

She asked him what that meant and he stated, "I killed him." Kelly described using a

lead pipe to kill Mark.

       One day later, Kelly and Defendant told some people at Andrew's house that they

took Mark to the woods, stripped him of his clothes, and took care of it. They stated that

if everyone kept their mouths shut, no one would discover that Mark was missing.

       At about 9:00 a.m. on July 23, a hiker found Mark's body lying in a culvert near a

dirt private road. San Bernardino County Sheriff's Detective Samuel Fisk responded to

the hiker's 911 call. Fisk saw Mark's body lying face down in the culvert, with a large

amount of blood on the back of his head and shoulders. Mark was not wearing a shirt

and his pants were pulled half-way down his buttocks. He had vomit on his nose, mouth,

shoulders, and chest. Fisk found an area where he believed Mark was dropped and rolled

down into the culvert. Fisk saw indications that someone other than Mark had also been

in the culvert.



                                             4
       A crime scene specialist examined the scene and, based on blood spatter around

Mark's head and shoulders, concluded he received multiple strikes to the head at that

location. An autopsy by Dr. Steven Trenkle, a forensic pathologist, showed Mark had

extensive abrasions on his face, knees, thighs, lower back, and buttocks. Trenkle

believed Mark was alive when he sustained those abrasions. Mark also had four parallel,

linear lacerations on the right side of his head. They had the appearance of multiple

blows, consistent with being struck by a bat, pipe, or other small, cylindrical object.

Mark had two superficial fractures of the skull underneath those lacerations. There was

hemorrhaging in the area between his skull and dura (covering of brain), and significant

blood inside the ventricles of his brain. Trenkle concluded the blows to Mark's head (i.e.,

blunt force trauma) that resulted in those injuries were the cause of Mark's death. Based

on the large amount of blood in Mark's hair and on the ground near his body, Trenkle

concluded Mark was alive when he sustained those blows to his head and for some time

thereafter.

       On July 31, Detectives Fisk and Bessinger interviewed Kelly, who waived his

Miranda5 rights and then described what happened on July 22. Kelly described how he

broke up a fight between Aaron and Mark, placed Mark in Courtney's truck, drove him to

the private road and threw him into the ditch, and then drove to Joe's house. He said he

believed Mark was alive when he placed him in the truck because he heard Mark moan

and make gurgling noises. Later, while at Joe's house, he cleaned Courtney's truck and


5      Miranda v. Arizona (1966) 384 U.S. 436.

                                              5
then Courtney drove him to his house. At home, Kelly took a lead pipe from his father's

garage and drove a car (that he shared with his brother) back to the ditch where he left

Mark. He stood at the top of the embankment and threw a rock at Mark. He then went

down into the ditch and struck Mark's head three times with the pipe. He took Mark's

wallet and cell phone. Kelly said he went back to the ditch "to make sure [Mark] was

done." He said he did not take Mark to the hospital because he was scared and concerned

Mark would go after him, believing he (Mark) had connections with white supremacists.

Kelly later showed the detectives where he left the pipe, which was about five feet long

and made of galvanized steel.

       An information charged Defendant and Kelly with first degree murder and

kidnapping. At trial, the prosecution presented evidence substantially as described above.

       In his defense, Kelly testified that he tried to break up the fight between Aaron and

Mark. Kelly testified Defendant helped him carry Mark out of the apartment by his arms

and legs. They put Mark supine on the driveway. Aaron came over and stomped on

Mark's head "quite a few times." Mark's head was "a mess" and covered in blood. He

appeared unconscious. Kelly thought Aaron told him, "Get [Mark] out of here. I don't

want to see him anymore." He testified he felt Aaron was going to get into trouble, and

thought he had to move Mark. Kelly and Defendant drove Mark in the bed of Courtney's

truck to the culvert. Kelly testified that he did not take Mark to a hospital because he did

not know whether Mark was dead and was afraid he or Aaron would get into trouble.

When he "flung" Mark into the culvert, Kelly thought he was dead. Although Kelly

thought Mark was dead, he later returned with Defendant to the culvert because he was

                                             6
paranoid that Mark might come after him, Aaron, or Defendant. Kelly brought along a

metal pipe in the event Mark was not dead. After prodding Mark with the pipe, Kelly,

suddenly angry about Mark grabbing Lauren and his (Kelly's) involvement in the

situation, hit Mark in the head with the pipe a couple of times. He then handed the pipe

to Defendant who hit Mark with the pipe two or three times. Kelly took Mark's wallet

and later threw it into a dumpster behind a convenience store. Kelly returned to Joe's

house after his second trip to the culvert. Kelly testified his actions that night were to

protect Aaron and to keep him from getting in trouble.

       In Defendant's defense, he presented the testimony of Luke, Kelly's brother, who

stated he saw the fight between Aaron and Mark. Aaron kicked Mark in the face and side

of the head at least 10 times. After Kelly and Defendant pulled Aaron off Mark, they

carried Mark outside and laid him down on the driveway. While they were carrying

Mark, Aaron continued to punch and kick him. After Kelly spoke with Defendant, they

told everyone to go inside the apartment. When Luke went outside 15 minutes later,

Kelly, Defendant, and Mark were no longer there. Luke then drove all the young women

in his car to Joe's house. Kelly arrived alone at Joe's house about 15 minutes after Luke

did. Luke initially testified he did not recall telling police during an interview that Kelly

told him he (Kelly) and Aaron went back to where Mark was. On cross-examination,

Luke testified that about one week after the incident Kelly told him he (Kelly) and

Defendant took Mark to the culvert and later went back to check on him. On redirect

examination, Luke, after refreshing his memory by reading a police report of his

interview, admitted he told police that Kelly and Aaron arrived together at Joe's house in

                                              7
Courtney's truck about 15 minutes after he (Luke) arrived. He told also police that about

five minutes later Kelly and Aaron left in Otis's truck to take Aaron home. Kelly

returned alone about five to 10 minutes later. Kelly stayed at Joe's house for the rest of

the evening until he and Luke went home together. Luke apparently told police that

several days later Kelly told him he (Kelly) and Aaron threw Mark's body into the ditch.

On recross-examination, Luke stated it was his independent recollection that Kelly told

him he (Kelly) and Defendant went to the ditch. Luke was never led to believe Aaron

went with Kelly.

       In rebuttal, the prosecution presented Fisk's testimony that during the first few

hours of his interview, Kelly claimed he left Andrew's apartment when Mark and Aaron

first began to fight. Fisk also testified that when he took Kelly back to the culvert, Kelly

reenacted what he and Defendant did to Mark (i.e., throwing rocks at and then going

down to Mark and striking him with the pipe). Kelly told Fisk he and Defendant threw

rocks at Mark because they thought he was still alive. During a follow-up interview,

Kelly told Fisk that after the fight, Aaron told Defendant and him to make Mark leave.

He and Defendant then took Mark to the ditch and left him there.

       The jury found Defendant guilty of first degree murder and kidnapping.6 The trial

court sentenced him to a determinate term of five years in prison for the kidnapping

offense and a consecutive indeterminate term of 25 years to life for the first degree

murder offense. Defendant timely filed a notice of appeal.


6      The jury also found Kelly guilty of first degree murder and kidnapping.

                                              8
                                       DISCUSSION

                                              I

           Ineffective Assistance of Counsel Based on Inadequate Investigation

       Defendant contends he was denied effective assistance of counsel because his

defense counsel did not competently investigate his defenses. He argues his defense

counsel did not competently investigate the possibility of hiring a defense pathologist and

the expected testimony of his only defense witness.

                                              A

       A criminal defendant is constitutionally entitled to effective assistance of counsel.

(U.S. Const., 6th Amend.; Cal. Const., art. I, § 15; Strickland v. Washington (1984) 466

U.S. 668, 684-685 (Strickland); People v. Pope (1979) 23 Cal.3d 412, 422, disapproved

on another ground by People v. Berryman (1993) 6 Cal.4th 1048, 1081, fn. 10.) To show

denial of that right, a defendant must show: (1) his or her counsel's performance was

below an objective standard of reasonableness under prevailing professional norms; and

(2) the deficient performance prejudiced the defendant. (Strickland, at pp. 687, 691-692;

People v. Ledesma (1987) 43 Cal.3d 171, 216-217 (Ledesma); Pope, at p. 425.) To show

prejudice, a defendant must show there is a reasonable probability that he or she would

have received a more favorable result had counsel's performance not been deficient.

(Strickland, at pp. 693-694; Ledesma, at pp. 217-218.) "When a defendant challenges a

conviction, the question is whether there is a reasonable probability that, absent the [trial

counsel's] errors, the factfinder would have had a reasonable doubt respecting guilt."

(Strickland, at p. 695.) "A reasonable probability is a probability sufficient to undermine

                                              9
confidence in the outcome." (People v. Williams (1997) 16 Cal.4th 153, 215.) It is the

defendant's burden on appeal to show that he or she was denied effective assistance of

counsel and is entitled to relief. (Ledesma, at p. 218.) "[T]he burden of proof that the

defendant must meet in order to establish his entitlement to relief on an ineffective

assistance claim is preponderance of the evidence." (Ibid.)

       "In evaluating a defendant's claim of deficient performance by counsel, there is a

'strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance' [citations], and we accord great deference to counsel's tactical

decisions. [Citations.] . . . Accordingly, a reviewing court will reverse a conviction on

the ground of inadequate counsel 'only if the record on appeal affirmatively discloses that

counsel had no rational tactical purpose for his act or omission.' " (People v. Frye (1998)

18 Cal.4th 894, 979-980.)

       Under the right to effective assistance of counsel, "the defendant can reasonably

expect that in the course of representation his counsel will undertake only those actions

that a reasonably competent attorney would undertake. But he can also reasonably expect

that before counsel undertakes to act at all he will make a rational and informed decision

on strategy and tactics founded on adequate investigation and preparation. [Citations.] If

counsel fails to make such a decision, his action--no matter how unobjectionable in the

abstract--is professionally deficient." (Ledesma, supra, 43 Cal.3d at p. 215.) Criminal

defense counsel has the duty to investigate carefully all defenses of fact and of law that

may be available to the defendant. (In re Williams (1969) 1 Cal.3d 168, 175.) "The

defendant can reasonably expect that before counsel undertakes to act, or not to act,

                                             10
counsel will make a rational and informed decision on strategy and tactics founded on

adequate investigation and preparation." (In re Fields (1990) 51 Cal.3d 1063, 1069.)

"[T]o render reasonably competent assistance, an attorney bears certain basic

responsibilities, including the investigation of available defenses . . . ." (People v.

Frierson (1979) 25 Cal.3d 142, 160-161.) "[S]trategic choices made after less than

complete investigation are reasonable precisely to the extent that reasonable professional

judgments support the limitations on investigation." (Strickland, supra, 466 U.S. at

pp. 690-691.) "[A] defense attorney who fails to investigate potentially exculpatory

evidence, including evidence that might be used to impeach key prosecution witnesses,

renders deficient representation. [Citations.] California case law makes clear that

counsel has an obligation to investigate all possible defenses and should not select a

defense strategy without first carrying out an adequate investigation." (In re Edward S.

(2009) 173 Cal.App.4th 387, 407.) Nevertheless, Strickland "made clear courts should

not equate effective assistance with exhaustive investigation of potential mitigating

evidence[.]" (In re Andrews (2002) 28 Cal.4th 1234, 1254.) The United States Supreme

Court "has recognized that valid strategic choices are possible even without extensive

investigative efforts." (Ibid.)

       We "must judge the reasonableness of counsel's challenged conduct on the facts of

the particular case, viewed as of the time of counsel's conduct." (Strickland, supra, 466

U.S. at p. 690.) Furthermore, we must consider the seriousness of the charges against the

defendant in assessing counsel's performance. (In re Jones (1996) 13 Cal.4th 552, 566.)



                                              11
                                              B

       At trial, a forensic pathologist, Trenkle, testified for the prosecution. He

performed an autopsy, which showed Mark had extensive abrasions on his face, knees,

thighs, lower back, and buttocks. Trenkle believed Mark was alive when he sustained

those abrasions, explaining a dead person's abrasions would appear more yellow-tan and

lighter in color because his or her heart would have stopped beating and blood would no

longer circulate throughout the body. In contrast, abrasions suffered by a live person

would be more red, as blood would be circulating at the time of the abrasion. Mark also

had four parallel, "vertically-oriented" linear lacerations on the right side of his head.

They had the appearance of multiple blows, consistent with being struck by a bat, pipe, or

other small, cylindrical object. Mark had two superficial fractures of the skull underneath

those lacerations. There was some hemorrhaging in the area between his skull and dura

(covering of brain), and significant blood inside the ventricles of his brain.

       Trenkle also found gastric contents inside Mark's esophagus, the opening into his

trachea, and lungs. Trenkle testified that although emesis (i.e., regurgitated food)

commonly occurs in many deaths due to the loss of control of various sphincters, the

amount of regurgitated food in Mark's airway exceeded that he would have expected as a

part of the normal dying process. Based on the large amount of blood in Mark's hair, the

blood inside his scalp, and the large pool of blood on the ground near his body, Trenkle

concluded Mark was alive when he sustained the blows to his head and for some time

thereafter. He further testified the injury to the back of Mark's head could, in and of



                                              12
itself, be fatal. Trenkle concluded the blows to Mark's head (i.e., blunt force trauma) that

resulted in the injuries to his head were the cause of his death.

       In Defendant's defense, Luke testified, as described above, regarding the events of

July 22, 2007. After Kelly and Defendant pulled Aaron off of Mark in the apartment and

carried Mark outside, Aaron continued punching and kicking him. After they laid Mark

on the driveway, Aaron still tried to punch and kick him. Although Aaron had stomped

on Mark inside the apartment, he did not stomp on him while outside. Kelly and

Defendant told everyone to go inside. When Luke went outside 15 minutes later, Kelly,

Defendant, and Mark were gone. Luke took the young women to Joe's house and, 15

minutes after his arrival there, Kelly arrived alone at Joe's house.

       On direct examination, Luke testified he did not tell, or recall telling, police during

an interview that Kelly told him he (Kelly) and Aaron went back to where Mark was.

Luke testified he did not recall telling police anything about what Kelly had done the

night of the incident.

       On cross-examination by the prosecutor, Luke testified he initially gave police a

different story after discussing it in advance with Kelly. Luke told police Kelly and

everyone else left the apartment as soon as Aaron and Mark began fighting. He gave

police that version of events to protect everyone from getting into trouble. He denied

telling police Mark was stomped on while lying on the driveway.

       On cross-examination by Kelly's counsel, Luke testified Mark appeared

unconscious after Aaron stomped on him inside the apartment. Luke testified Aaron was

wearing bowling shoes. He saw blood on Mark's face and head, on Aaron's shoes, and on

                                             13
the carpet. Outside, Luke did not see Mark's chest moving up or down and his eyes were

half-closed. Luke testified that the day before his police interview Kelly told him he

(Kelly) and Defendant took Mark to the culvert and later went back to check on him. He

could not remember being asked by police whether he knew who went with Kelly to

check on Mark in the culvert.

       On redirect examination by Defendant's counsel, Luke testified he did not recall

telling police it was Kelly and Aaron who went to the ditch. He explained that "[i]f I did

say that, it must have been me not being in the right state of mind or saying the wrong

thing." However, after refreshing his memory by reading a police report of his interview,

Luke admitted he told police that Kelly and Aaron arrived together at Joe's house in

Courtney's truck about 15 minutes after he (Luke) arrived. He told also police that about

five minutes later Kelly and Aaron left in Otis's truck to take Aaron home. Kelly

returned alone about five to 10 minutes later and stayed at Joe's house for the rest of the

evening until he and Luke went home together. Luke apparently told police that several

days later Kelly told him he (Kelly) and Aaron threw Mark's body into the ditch.

       On recross-examination, Luke stated it was his independent recollection that Kelly

told him he (Kelly) and Defendant went to the ditch. Luke was never led to believe

Aaron went with Kelly.

       On May 6, 2010, the date set for Defendant's sentencing hearing, his trial counsel,

Byron Edwin Congdon, Jr., informed the trial court that Defendant wanted to file a

motion for new trial based on ineffective assistance of counsel. Congdon requested that

he be relieved as Defendant's counsel and new counsel be appointed for Defendant to

                                             14
represent him on the issue of whether there were grounds for a motion for new trial. The

court granted his request to be relieved. On May 20, the court appointed Stuart

O'Melveny to represent Defendant on the issue of whether there were grounds for a

motion for new trial.

       On October 5, 2010, O'Melveny filed a motion for new trial on the grounds: (1)

Congdon deprived Defendant of effective representation by failing to consult with and

hire a defense pathologist; and (2) there was insufficient evidence to support his

convictions. The prosecution opposed the motion.

       Hearing on motion for new trial. On February 28, 2011, the trial court held a

hearing on Defendant's motion for new trial. In support of his motion, Defendant

presented the declaration of Dr. Harry J. Bonnell, a forensic pathologist, who testified in

pertinent part:

           "7. Based on review of [the coroner's reports, the sheriff's
           investigative reports, photographs of the scene and autopsy, and
           Trenkle's trial testimony], as well as my education, training and
           experience, it is my opinion to a reasonable degree of medical
           certainty that:

           "[1.] As testified to by Dr. Trenkle, there were at least four impacts
           to [Mark's] head and death would have resulted in minutes[.]

           "[2.] The moans and gurgling noise emanating from [Mark] as he
           was loaded into the truck could occur simply from such
           manipulation and is not indicative of him being alive.

           "[3.] There was evidence at the house scene that trauma occurred
           there and [Kelly] stated that he dropped [Mark] causing him to hit
           his head.

           "[4.] [Aaron] also caused head trauma by kicking [Mark] in the
           head and stomping on the head.

                                             15
          "[5.] The coroner records indicate a minimum amount of blood
          spatter at the recovery scene; this could occur from dumping the
          body at this location but is inconsistent with multiple fatal blows
          occurring at this scene since scalp wounds bleed briskly and there
          would be extensive castoff blood as well as spatter.

          "[6.] Any blows struck by [Defendant] at the scene where the body
          was recovered would be abuse of a corpse rather than an assault or
          homicide."7

       O'Melveny argued Congdon provided Defendant with ineffective representation

because had he retained a pathologist like Bonnell, he could have challenged the

testimony of prosecution witnesses. He argued Bonnell disagreed with Trenkle's opinion

that the moans and gurgling noises made by Mark indicated he was alive when loaded

onto the truck. He also argued Bonnell disagreed with Trenkle's opinion there was a lot

of blood splatter at the culvert, which would indicate Mark was alive when he was struck

with the pipe there. Based on the coroner's records showing there was a minimal amount

of blood spatter at the culvert, Bonnell believed that minimal amount was inconsistent

with the prosecution's theory that the fatal blows to Mark's head occurred at the culvert.

       Congdon's testimony. In opposition to the motion for new trial, the prosecution

presented the testimony of Defendant's trial counsel. Congdon testified that during his 23

years in the practice of law, he had handled over 75 murder cases. He described how his

approach to Defendant's defense evolved during the period from before the preliminary

hearing through trial. He initially focused on the defense that Mark was deceased before


7      Bonnell's declaration was admitted pursuant to counsel's stipulation that if he were
called to testify, he would testify consistently with his declaration.

                                            16
Defendant became involved in dumping Mark's body. Congdon spoke with Grover

Porter, an experienced local defense attorney, regarding hiring a forensic pathologist who

could determine the time and cause of Mark's death. Porter referred him to Dr. Paul

Hermann, a forensic pathologist. Congdon spoke with Hermann regarding his

availability and rates. Congdon discussed these defense issues with Mark McDonald,

Kelly's counsel, and gave him Hermann's information. Shortly thereafter, McDonald

retained Hermann and provided him with information regarding the case. Congdon

thought about retaining a second pathologist, but decided to wait and find out Hermann's

opinion before doing so. Congdon believed that if Mark died before being dumped at the

ditch, that would help Kelly as much as it would help Defendant.

      After McDonald received Hermann's opinion, he shared it with Congdon.

McDonald told him that Hermann's opinion confirmed Trenkle's opinion regarding the

time and cause of Mark's death and the timeline. Because Hermann's opinion was

consistent with Trenkle's, it would not change anything to which Trenkle would be

willing to testify. Because Hermann had been retained by McDonald, Congdon did not

pursue any further discussions with Hermann. Congdon concluded there was no need for

him to hire another pathologist. He instead changed his defense theory and focused on

whether Defendant only helped load Mark's body onto the truck and a person other than

Defendant went back to the ditch with Kelly. Congdon believed that theory was

consistent with his reading of the facts and was the more viable defense. He explained

that "there are some statements made by others that were interviewed having to do with

putting a different person there with Kelly McLeod at the body dump, as well as going

                                            17
back and clubbing [Mark]. It appeared that the more viable defense was somebody else

did it. It was not [Defendant]." Congdon testified that he also investigated an alibi

defense (i.e., Defendant was not there). However, after his investigator spoke with two

potential alibi witnesses, Congdon determined he could not use them because of

inconsistencies in their statements.

       McDonald's testimony. The prosecution also presented the testimony of

McDonald, Kelly's counsel. He was a deputy district attorney for eight years and then

became a criminal defense attorney in 1996. He had handled 26 murder cases as a

defense attorney and four as a prosecutor. In investigating a defense for Kelly,

McDonald first consulted with Dave Posey, a pathologist he regularly used. After

reviewing all the information McDonald gave him, Posey quickly determined his opinion

would not differ from Trenkle's opinion. Posey's opinion heavily weighed on the

vomitus, i.e., there was none in the apartment or truck, but it was around Mark's face and

on the ground where he was discovered. Therefore, McDonald decided not to use Posey

as an expert witness. McDonald also consulted with a neuropathologist, but insufficient

slides were taken from Mark's body for him to make any determination. Therefore,

McDonald decided not to use him as an expert witness.

       About one year before trial, McDonald told Congdon that his pathologist and

neuropathologist were not going to be of any value because they basically agreed with

Trenkle. After Congdon told him about the availability of Hermann, McDonald retained

Hermann before Congdon could. After reviewing the case information given him,

Hermann told McDonald that Trenkle's opinion appeared to be correct. McDonald

                                            18
conveyed Hermann's opinion to Congdon and decided not to use Hermann as an expert

witness at trial. He believed it bordered on malpractice for the defense to call an expert

witness who was going to agree with the prosecution's expert. McDonald decided it

would be a better trial strategy to use cross-examination of Trenkle to allow the jury to

consider other possibilities regarding the time and cause of Mark's death. McDonald

testified that if he had found another pathologist who would have reached a different

conclusion from Trenkle's, it would have benefited both Kelly and Defendant, explaining

"[t]hey would have sank or swam together."

       On cross-examination by O'Melveny, McDonald testified Hermann, unlike

Trenkle, did not think the linear lacerations found on Mark could have been caused by the

heel of a boot, but instead were caused by a pipe. In that respect, McDonald believed

Trenkle's opinion actually benefited the defense. Hermann also concluded Mark's

injuries had been inflicted before his death because he bled. He told McDonald that if he

were called as a witness at trial, he could explain the lack of the expected amount of

blood where Mark was found by noting blood could have been absorbed into the soil and

Mark could have had a lower pulse and blood pressure after the initial beating, which

resulted in less bleeding after he was struck with the pipe. Using that information,

McDonald spoke before trial with Trenkle, who indicated those factors could possibly

explain the less-than-expected amount of blood found at the scene. McDonald concluded

Hermann's testimony would not be helpful to Kelly's defense and the only opinion that

possibly could have been helpful was Hermann's indication that Mark could have died as

a result of injuries inflicted by Aaron had Mark been left unattended. However,

                                             19
McDonald concluded that testimony would not be helpful to the defense because it was a

felony murder case. The prosecution could have argued that because Kelly kidnapped

and took Mark to a place where he could not receive medical attention, Mark did not

have a chance to survive the injuries inflicted by Aaron. McDonald believed that if Mark

had died the minute he was put onto the truck based on injuries from Aaron's beating, the

jury could have found both Kelly and Defendant guilty of felony murder. Accordingly,

McDonald decided not to use Hermann as an expert witness at trial.

       McDonald also testified that he had about seven cases in which Trenkle was the

prosecution's pathologist. He believed Trenkle was a very honest person and a

"consummate professional as far as a forensic pathologist for the prosecution."

McDonald believed Trenkle's opinion was more equivocal in this case than in his prior

cases and allowed for other possibilities regarding the cause of Mark's death.

       Trial court's ruling. The trial court denied Defendant's motion for new trial. The

court found Congdon did not commit any unprofessional errors in representing him. It

found Defendant did not show Congdon's actions or inactions were not anything a

reasonable attorney would have done in the same or similar circumstances of this case.

The court noted Hermann's opinion basically substantiated the opinions of the other

pathologists and was conveyed by McDonald to Congdon. Congdon then chose to pursue

another defense theory, i.e., that Defendant was not present when Kelly went back to the

ditch where he had left Mark. It found Bonnell's testimony would not have been

dramatically different from Trenkle's testimony at trial.



                                             20
                                             C

       Based on our review of the record, we conclude Defendant has not carried his

burden on appeal to show he was denied effective assistance of counsel. Under the

Strickland two-part test, Defendant has not shown either that his trial counsel's

performance was deficient under prevailing professional norms or that he was prejudiced

by such purported deficient performance (i.e., it is reasonably probable he would have

obtained a more favorable outcome had his counsel's performance not been deficient).

(Strickland, supra, 466 U.S. at pp. 691-694.)

       Deficient performance. Contrary to Defendant's assertion, we do not conclude

Congdon's performance in representing Defendant was deficient in the circumstances of

this case. Defendant primarily argues Congdon performed deficiently by failing to

conduct an adequate investigation into the time and cause of Mark's death and to

investigate the possibility of hiring a defense pathologist. However, as shown by the

testimonies of Congdon and McDonald described above, Congdon investigated the

possibility of hiring a defense pathologist. He spoke with Porter, an experienced criminal

defense attorney, who referred him to Hermann, a forensic pathologist. However, before

Congdon retained Hermann, McDonald retained him to obtain his opinion regarding the

time and cause of Mark's death. Hermann substantially agreed with Trenkle regarding

the time and cause of Mark's death. McDonald conveyed Hermann's opinion to

Congdon. We cannot conclude, based on the circumstances in this case, that Congdon




                                             21
acted unreasonably in relying on McDonald's statements regarding Hermann's opinion

and not speaking directly with Hermann.8

       Furthermore, we conclude Congdon did not act unreasonably by not pursuing

another pathologist to review the information in this case and potentially reach an opinion

different from that of Trenkle and Hermann. Before McDonald retained Hermann, he

informed Congdon that a pathologist he had used before (i.e., Posey) had agreed with

Trenkle. Therefore, Congdon had information that two potential defense pathologists had

agreed with Trenkle's opinion before Congdon chose not to pursue another pathologist

and instead change his defense theory to the "somebody else did it" theory. Although

criminal defense counsel has the duty to investigate carefully all defenses of fact and of

law that may be available to the defendant, he or she is not required to conduct an

exhaustive investigation of potential mitigating evidence. (In re Williams, supra, 1

Cal.3d at p. 175; In re Andrews, supra, 28 Cal.4th at p. 1254.) In the circumstances of

this case, we conclude Congdon performed a careful investigation into the time and cause

of Mark's death and reasonably chose not to obtain the opinion of a defense pathologist

other than Hermann. The reasonableness of Congdon's tactical decision is further

supported by the fact that McDonald, Kelly's experienced defense counsel, also made a

tactical decision not to present the testimony of Hermann or another pathologist.



8      To the extent McDonald's belief that Hermann's opinion would not be helpful was
based on his (McDonald's) misunderstanding of the felony murder doctrine as discussed
below, we conclude Congdon's reliance on McDonald's statements regarding Hermann's
opinion was nevertheless reasonable.

                                             22
Contrary to Defendant's apparent assertion, the fact that O'Melveny, in subsequently

moving for a new trial, was able to obtain Bonnell's opinion, which differed from that of

Trenkle's, does not, in itself, prove Congdon performed deficiently by not seeking the

opinion of Bonnell or another pathologist after Hermann reached an opinion substantially

the same as Trenkle's.

       Furthermore, we conclude Congdon did not perform deficiently when, after

learning of Hermann's opinion, he changed his defense theory to the "somebody else did

it" theory. Congdon presumably had a police report showing Luke told police that Kelly

told him he (Kelly) and Aaron (and not Defendant) went to the ditch where Mark was.

That evidence would have supported an inference by the jury that Aaron, and not

Defendant, was the person who accompanied Kelly back to the ditch and struck Mark

two or three times with the pipe. Although Congdon also investigated possible alibi

witnesses whose testimony was too inconsistent to use at trial, we cannot conclude

Congdon acted unreasonably by relying on the expected testimony of Luke as proof at

trial that it was Aaron (or someone else), and not Defendant, who accompanied Kelly

back to the ditch and struck Mark in the head with the pipe. Defendant appears to argue

Congdon performed deficiently by not interviewing Luke before trial to ascertain whether

he would testify at trial consistently with his statements to police. Although in hindsight

such an interview may have caused Congdon to refrain from presenting Luke's contrary

trial testimony and/or what ultimately was an unsuccessful defense, we cannot conclude

in the circumstances of this case that it was deficient performance for Congdon to rely on

Luke's statements to police, as reflected in the police report, in deciding to present Luke's

                                             23
testimony at trial in support of a "somebody else did it" defense theory. Defendant has

not presented any evidence or case law showing otherwise. Accordingly, Defendant has

not carried his burden on appeal to show, by a preponderance of the evidence, that

Congdon's performance was deficient under prevailing professional norms. (Strickland,

supra, 466 U.S. at pp. 687, 690-694; Ledesma, supra, 43 Cal.3d at pp. 215-217; In re

Edward S., supra, 173 Cal.App.4th at p. 407; In re Andrews, supra, 28 Cal.4th at

p. 1254.)

       Prejudice. Assuming arguendo Congdon's performance in representing Defendant

was deficient, we nevertheless would conclude his deficient performance did not

prejudice Defendant. To show prejudice, Defendant must show there is a reasonable

probability that he would have received a more favorable result had Congdon's

performance not been deficient. (Strickland, supra, 466 U.S. at pp. 693-694; Ledesma,

supra, 43 Cal.3d at pp. 217-218.) "When a defendant challenges a conviction, the

question is whether there is a reasonable probability that, absent the [trial counsel's]

errors, the factfinder would have had a reasonable doubt respecting guilt." (Strickland, at

p. 695.) "A reasonable probability is a probability sufficient to undermine confidence in

the outcome." (People v. Williams, supra, 16 Cal.4th at p. 215.)

       Defendant has not carried his burden on appeal to show he was prejudiced by

Congdon's purported deficient performance. As the People note, Trenkle acknowledged

Mark's head injuries could have been caused by stomping and there was no way to

determine the time of his death. Yet the jury rejected the theory that Aaron, and not

Kelly and Defendant, caused Mark's death. McDonald, Kelly's counsel, argued in closing

                                              24
that Mark may have died because of Aaron's stomping on his head. McDonald argued

Trenkle's testimony was equivocal regarding the time and location of Mark's death or

what mechanism (i.e., stomping versus striking with a pipe) caused the linear lacerations

on Mark's head. Nevertheless, the jury rejected that theory when it found Kelly guilty on

both counts. In also finding Defendant guilty on both counts, the jury presumably

rejected the theory that Aaron caused Mark's death.

       Furthermore, based on our review of the record, there is overwhelming evidence

of Defendant's guilt on both counts. Kelly's trial testimony directly implicated Defendant

in the actions leading to and causing Mark's death. Kelly testified he and Defendant

carried Mark out of the apartment, loaded him onto the truck, and drove him to the ditch

where he was dumped. Kelly also testified that both he and Defendant returned to the

ditch to make sure Mark was dead. After Kelly hit Mark with a pipe a couple of times,

Defendant hit him with the pipe two or three times. Other witnesses corroborated much

of Kelly's testimony. Richard and Luke testified they saw Kelly and Defendant carry

Mark out of the apartment. Richard testified he saw them lift Mark onto the bed of the

truck. Luke testified Kelly later told him he (Kelly) and Defendant returned to the ditch

to check on Mark. Courtney testified Defendant later told her he would take the blame if

police found out about Mark. Kelly and Defendant later told Aaron and Andrew what

they did to Mark and that he had been alive when they took him out of the apartment.

Aaron testified that when Mark was at the apartment, he was alive and did not have the

head injuries later found on him at the ditch. A crime scene specialist testified the blood

spatter on the soil around Mark in the ditch showed he received multiple strikes to the

                                             25
head at that location. Likewise, Trenkle testified the color of abrasions on Mark's body

showed he was alive when he sustained those abrasions. Based on the blood inside

Mark's scalp and large pool of blood found around his body, Trenkle concluded Mark

was alive when he sustained the blows to his head and for some time thereafter.

       Based on the above evidence and our review of the entire record, we conclude it is

not reasonably probable Defendant would have obtained a more favorable result had his

counsel's performance not been deficient. Even had Congdon investigated and presented

an opinion of a defense pathologist and not chosen the defense theory that "somebody

else did it," it is highly likely Defendant would nevertheless have been convicted of both

kidnapping and first degree murder. (Strickland, supra, 466 U.S. at pp. 693-695;

Ledesma, supra, 43 Cal.3d at pp. 217-218.) Alternatively stated, Congdon's purported

deficient performance is insufficient to undermine our confidence in the outcome of

Defendant's trial. (People v. Williams, supra, 16 Cal.4th at p. 215.) Therefore, because

Defendant has not carried his burden on appeal to show either that Congdon's

performance was deficient or that such purported deficient performance was prejudicial,

we conclude Defendant was not denied his constitutional right to effective assistance of

counsel. (Strickland, at pp. 691-694.)

                                             II

                             Denial of Motion for New Trial

       Defendant contends the trial court abused its discretion by denying his motion for

new trial based on ineffective assistance of counsel.



                                            26
                                                 A

        At the hearing on Defendant's motion for new trial based on ineffective assistance

of counsel, Defendant presented Bonnell's declaration, as quoted above. In opposition,

the prosecution presented the testimonies of Congdon and McDonald, as described

above. In denying Defendant's motion for new trial, the trial court found Congdon did

not commit any unprofessional errors in representing Defendant. It found Defendant did

not show Congdon's actions or inactions were not anything a reasonable attorney would

have done in the same or similar circumstances of this case. The court noted Hermann's

opinion basically substantiated the opinions of the other pathologists and was conveyed

by McDonald to Congdon. Congdon then chose to pursue another defense theory, i.e.,

that Defendant was not present when Kelly went back to the ditch. The court found

Bonnell's testimony would not have been dramatically different from Trenkle's testimony

at trial.

                                                 B

        We conclude the trial court did not abuse its discretion by denying Defendant's

motion for new trial. On appeal, we review a trial court's ruling on a motion for new trial

for abuse of discretion. (People v. Callahan (2004) 124 Cal.App.4th 198, 201; People v.

Hinks (1997) 58 Cal.App.4th 1157, 1160.) In reviewing a trial court's ruling on a motion

for new trial based on ineffective assistance of counsel, one court has stated:

            "The trial judge is the one best situated to determine the competency
            of defendant's trial counsel. Where, as here, defendant is
            represented by different counsel at the motion for a new trial and the
            issue is called to the trial court's attention, the trial judge's decision is
            especially entitled to great weight and we defer to his fact finding

                                                 27
           power. Absent a showing of clear and unmistakable abuse, we will
           not disturb his decision." (People v. Wallin (1981) 124 Cal.App.3d
           479, 483.)

"Since it is the trial court's function in the first instance to assess witness credibility and

resolve conflicts in the evidence, the appellate court should give great deference to the

trial court's factual determinations [citation] when deciding whether there has been an

abuse of discretion." (People v. Hinks, supra, 58 Cal.App.4th at p. 1160.) However,

because ineffective assistance claims present mixed questions of law and fact, they are

generally subject to independent review as predominantly questions of law. (In re

Resendiz (2001) 25 Cal.4th 230, 248-249; Ledesma, supra, 43 Cal.3d at p. 219.)

Accordingly, although we defer to a trial court's factual and credibility determinations,

we independently determine whether, based on those determinations, a defendant's

counsel has provided ineffective assistance.

       In ruling on Defendant's motion for new trial, the trial court in this case considered

the same evidence we have in determining whether he was denied effective assistance of

counsel. In denying Defendant's motion, the court implicitly made factual and credibility

determinations adverse to Defendant. Based on those determinations, we independently

determine whether Defendant was denied effective assistance of counsel. Because we

concluded in part I, above, that Defendant was not denied effective assistance of counsel,

we likewise conclude the trial court did not abuse its discretion by also concluding he

was not denied effective assistance of counsel and denying his motion for new trial.

       Contrary to Defendant's assertion, the fact that the trial court may have misstated

some of the evidence in ruling on his new trial motion does not show the court abused its

                                               28
discretion in denying his motion. He argues the court erred in stating Luke testified he

had told police that Kelly told him he (Kelly) and Aaron had gone back to the ditch. He

correctly notes the record shows Luke testified his statement to police was that Kelly told

him he (Kelly) and Aaron took Mark's body and dumped it in the ditch and not that they

went back to the ditch together.9 He also argues the court erred by finding Bonnell's

opinion (set forth in his declaration in support of Defendant's new trial motion) would not

have been "dramatically different than what was" presented at trial (i.e., Trenkle's

testimony). Nevertheless, applying the proper standard of review, any such misstatement

or misunderstanding of the evidence by the trial court does not affect our independent

conclusion that Defendant was not denied effective assistance of counsel and therefore

the trial court did not abuse its discretion by denying his motion for new trial.

Furthermore, Defendant does not persuade us the trial court abused its discretion because

it did not consider all the material facts or applicable legal principles. We conclude the

trial court did not abuse its discretion by denying Defendant's motion for new trial.

(People v. Callahan, supra, 124 Cal.App.4th at p. 201; People v. Hinks, supra, 58

Cal.App.4th at p. 1160; People v. Wallin, supra, 124 Cal.App.3d at p. 483.)




9     The record does not support Defendant's additional assertion that before trial
Congdon knew Luke had lied to the police during this interview, i.e., that Kelly told him
he (Kelly) and Aaron took Mark to the ditch.

                                             29
                                              III

                      Ineffective Assistance of New Appointed Counsel

       Defendant contends he was denied his constitutional right to effective assistance

of counsel when O'Melveny, his new appointed counsel who represented him in his

motion to new trial, failed to correct counsel's misstatements regarding the felony murder

doctrine.

                                              A

       After the jury found Defendant guilty of first degree murder and kidnapping, the

trial court appointed O'Melveny to represent him regarding whether there were grounds

to file a motion for new trial. O'Melveny filed a motion for new trial based, in part, on a

claim that Defendant was denied effective assistance of counsel. In opposing Defendant's

motion for new trial, the prosecution filed papers arguing:

            "The defense offers no expert who would be willing to testify to an
            opinion different from that of Dr. Trenkle's[.] In fact, due to the
            Felony Murder Rule and the instructions given to the jury, the only
            opinion that could realistically have any chance of altering the
            outcome would be an opinion that the victim died before he was
            even put into the truck. The problem with that opinion, assuming
            one could even find such an opinion, is that it would contradict all of
            the evidence put forth during the trial. The eyewitness evidence, the
            physical evidence and the conduct and statements of the defendants
            [were] all consistent with [Mark] being clubbed at the ditch and
            dying at the ditch."

       At the hearing on Defendant's motion for new trial, McDonald, Kelly's counsel,

testified that he believed Hermann's testimony would not be helpful to Kelly's defense

and the only opinion that possibly could have been helpful was Hermann's indication that

Mark could have died as a result of injuries inflicted by Aaron had Mark been left

                                              30
unattended. However, McDonald concluded that testimony would not be helpful to the

defense because it was a felony murder case. The prosecution could have argued that

because Kelly kidnapped and took Mark to a place where he could not receive medical

attention, Mark did not have a chance to survive the injuries inflicted by Aaron.

McDonald also stated his belief that if Mark had died the minute he was put onto the

truck based on injuries from Aaron's beating, the jury could have found both Kelly and

Defendant guilty of felony murder. McDonald discussed this information with Congdon,

Defendant's trial counsel. The trial court denied Defendant's motion for new trial.

                                             B

       Defendant asserts he was denied effective assistance of counsel because

O'Melveny did not correct misstatements of the felony murder doctrine made by the

prosecutor and McDonald. He argues they misstated the law when they argued, in effect,

Defendant and Kelly could have been found guilty of first degree murder under the

felony murder doctrine if Mark had died after they kidnapped him, even if Aaron had

previously inflicted the mortal injury on Mark that resulted in his death. To the extent

they misstated the felony murder doctrine (which we discuss in part IV below),

O'Melveny probably should have corrected those misstatements. However, Defendant

does not present any evidence or case law showing O'Melveny's failure to correct those

misstatements constituted deficient performance under prevailing professional norms.

       Nevertheless, assuming arguendo O'Melveny performed deficiently by not

correcting the misstatements by the prosecutor and McDonald on the felony murder

doctrine, we conclude Defendant was not prejudiced by that deficient performance.

                                            31
Defendant argues, in effect, it is reasonably probable the trial court would have granted

his motion for new trial had O'Melveny corrected those misstatements. He argues: "It is

reasonably probable that had O'Melveny advised the court that both the prosecutor and

McDonald had misstated the law on felony murder and that a pathologist did not have to

find that [Mark] was dead before being put in the truck in order to preclude finding

[Defendant] guilty on Count one under a felony murder theory, the court would not have

found reasonable Congdon's determination that using a pathologist 'would not be

beneficial' to his client's case and that he should 'pursue another path,' i.e., that

[Defendant] 'was not the person there at the time.' " We are not persuaded by that

argument. Furthermore, assuming the trial court would have found Congdon's

performance deficient had it been advised of those misstatements on the felony murder

doctrine, we nevertheless conclude there is nothing in the record to indicate it is

reasonably probable the trial court would have also found that deficient performance was

prejudicial (i.e., it was reasonably probable Defendant would have obtained a more

favorable result had Congdon not performed deficiently). Accordingly, based on our

review of the entire record, we conclude Defendant has not carried his burden on appeal

to show he was denied effective assistance of counsel when O'Melveny, his new

appointed counsel, in moving for a new trial did not correct misstatements of the felony

murder doctrine. (Strickland, supra, 466 U.S. at pp. 691-694.)




                                               32
                                              IV

                  Ineffective Assistance of Counsel for Failure to Request
                     Pinpoint Instruction on Felony Murder Doctrine

       Defendant contends he was denied effective assistance of counsel when Congdon

failed to request a pinpoint instruction on the felony murder doctrine. He argues

Congdon should have requested a pinpoint instruction that if Defendant did not form the

intent to kidnap Mark until after he (Mark) had been mortally wounded by Aaron, then

Defendant could not be guilty of felony murder.

                                               A

       "[T]he trial court normally must, even in the absence of a request, instruct on

general principles of law that are closely and openly connected to the facts and that are

necessary for the jury's understanding of the case." (People v. Carter (2003) 30 Cal.4th

1166, 1219.) In addition, "a defendant has a right to an instruction that pinpoints the

theory of the defense [citations]; however, a trial judge must only give those instructions

which are supported by substantial evidence." (People v. Ponce (1996) 44 Cal.App.4th

1380, 1386.) Furthermore, "a trial court need not give a pinpoint instruction if it is

argumentative [citation] [or] merely duplicates other instructions [citation] . . . ." (People

v. Bolden (2002) 29 Cal.4th 515, 558.) "A pinpoint instruction 'relate[s] particular facts

to a legal issue in the case or "pinpoint[s]" the crux of a defendant's case . . . .' " (People

v. Ward (2005) 36 Cal.4th 186, 214.)




                                               33
                                             B

       First degree murder includes murder that is willful, deliberate, and premeditated or

that is committed in the perpetration or attempted perpetration of kidnapping (i.e., felony

murder). (§ 189.) In this case, the trial court instructed the jury that Defendant could be

found guilty of first degree murder under either of those two theories. The court

instructed on the felony murder doctrine with CALCRIM Nos. 540A, 540B, and 549.

The court instructed with CALCRIM No. 540A in pertinent part:

          "The defendant is charged in Count 1 with murder under a theory of
          felony murder. To prove that the defendant is guilty of first-degree
          murder under this theory, the People must prove that:

          "One, the defendant committed kidnapping;

          "Two, the defendant intended to kidnap and;

          "Three, while committing kidnapping, the defendant did an act that
          caused the death of another person.

          "A person may be guilty of felony murder even if the killing was
          unintentional, accidental or negligent. [¶] . . . [¶]

          "The defendant must have intended to commit the felony of
          kidnapping before or at the time of the act causing death. It is not
          required that a person die immediately as long as the act[s] causing
          the death in the felony are part of one continuous transaction. It is
          not required that the person killed be the victim of the felony."
          (Italics added.)

Regarding a killing and kidnapping for which the defendant is not the direct perpetrator,

the court instructed with CALCRIM No. 540B in pertinent part:

          "The defendant is charged in Count 1 with murder under a theory of
          felony murder. The defendant may also be guilty of murder under a
          theory of felony murder even if another person did the act that
          resulted in the death. I will call the other person the perpetrator.

                                             34
          "To prove that the defendant is guilty of first-degree murder under
          this theory, the People must prove that:

          "One, the defendant committed or aided and abetted kidnapping;

          "Two, the defendant intended to commit or intended to aid and abet
          the perpetrator in committing kidnapping. If the defendant did not
          personally commit kidnapping, then a perpetrator who the defendant
          was aiding and [abetting] personally committed kidnapping; and

          "Four, while committing kidnapping, the perpetrator did an act that
          caused the death of another person.

          "Five, there was a logical connection between the act of death and
          the kidnapping. . . . [¶]

          "A person may be guilty of felony murder, even if the killing was
          unintentional, accidental, or negligent. . . . [¶] . . . [¶]

          "The defendant must have intended to commit or aid and abet
          kidnapping [before or at the time of the act causing the death.] It is
          not required that the person die immediately, as long as the act
          causing the death and felony are part of one continuous transaction.
          It is not required that the defendant be present when the act causing
          the death occurs."

                                              C

       Defendant asserts he was denied effective assistance of counsel because Congdon

did not request a pinpoint instruction stating that if Defendant did not form the intent to

kidnap Mark until after he (Mark) had been mortally wounded by Aaron, then Defendant

could not be guilty of felony murder. "Under the felony-murder rule, 'the evidence must

establish that the defendant harbored the felonious intent either prior to or during the

commission of the acts which resulted in the victim's death . . . .' " (People v. Ainsworth

(1988) 45 Cal.3d 984, 1016.) Alternatively stated, "the existence of [the required


                                             35
felonious] intent is not measured at the time of the victim's death but at the time of the

acts that caused the death." (People v. Anderson (2006) 141 Cal.App.4th 430, 446.)

Accordingly, "when the killer forms the intent to commit an independent felony only

after delivering the fatal blow to the victim, the felony-murder doctrine does not apply."

(People v. Lewis (2001) 25 Cal.4th 610, 647; see also People v. Green (1980) 27 Cal.3d

1, 54, fn. 44 [no felony murder if intent to commit felony "arose after the infliction of the

fatal wound"]; People v. Anderson (1968) 70 Cal.2d 15, 34 ["[T]he evidence must

establish that the defendant harbored the felonious intent either prior to or during the

commission of the acts which resulted in the victim's death; evidence which establishes

that the defendant formed the intent only after engaging in the fatal acts cannot support a

verdict of first degree murder based on section 189."].) In People v. Gonzales (1967) 66

Cal.2d 482, 486, the court held the jury was properly instructed that intent to rob formed

after infliction of mortal wounds is insufficient to support a finding of first degree felony

murder. Regarding aider and abettors, one court stated: "It would be an anomalous result

to hold that an aider and abettor who is not himself the killer, and who does not himself

have an intent to steal until after the victim has been mortally wounded, may be guilty of

felony murder if the person he is aiding and abetting intended to commit robbery before

killing the victim." (People v. Esquivel (1994) 28 Cal.App.4th 1386, 1396.)

       Assuming arguendo Defendant waived his right to a pinpoint instruction on felony

murder and his counsel performed deficiently by not requesting such a pinpoint

instruction, we nevertheless conclude Defendant has not carried his burden to show he

was denied effective assistance of counsel because he has not shown he was prejudiced

                                             36
by that deficient performance. Defendant does not recite the specific language of the

pinpoint instruction he believes his counsel should have requested. Based on his

argument, we believe he argues his counsel should have requested a pinpoint instruction

stating, in effect, that he could not be found guilty of felony murder if he did not form the

intent to kidnap Mark until after he (Mark) had been mortally wounded by another person

(e.g., Aaron). However, the trial court's instructions did, in fact, address such a scenario.

As quoted above, the court instructed with CALCRIM No. 540A in pertinent part: "The

defendant must have intended to commit the felony of kidnapping before or at the time of

the act causing death." (Italics added.) The court gave a similar instruction for a

scenario involving aiding and abetting a kidnapping. Therefore, the jury was instructed

on the required order between formation of the felonious intent and the act causing the

victim's death. The jury was instructed that for the felony murder theory to apply

Defendant had to form the felonious intent before or at the time of the act causing Mark's

death.

         Under the instructions given by the court, if the jury had found Aaron's stomping

on Mark's head at the apartment was the "act causing [his] death," then it could not find

Defendant guilty of felony murder if it found he (Defendant) did not form the intent to

kidnap Mark until after Aaron committed the act that caused Mark's death. Accordingly,

the pinpoint instruction suggested by Defendant would not have provided any significant

assistance to the jury in determining his criminal liability for first degree murder under

the felony murder theory. At most, the pinpoint instruction would have rephrased the

instructions already given by the court and potentially could have led the jury to more

                                             37
quickly understand the standard instructions given on felony murder. However, absent

affirmative evidence showing otherwise, we cannot presume the jury misunderstood the

instructions given by the court. Therefore, we cannot conclude it is reasonably probable

the jury would have reached a different verdict had Congdon requested, and the court

given, a pinpoint instruction that Defendant could not be found guilty of felony murder if

he did not form the intent to kidnap Mark until after he (Mark) had been mortally

wounded by another person (e.g., Aaron).

       Furthermore, the jury necessarily rejected the theory that Aaron, and not Kelly and

Defendant, caused Mark's death. McDonald, Kelly's counsel, argued in closing that Mark

may have died because of Aaron's stomping on his head. McDonald argued Trenkle's

testimony was equivocal regarding the time and location of Mark's death or what

mechanism (i.e., stomping versus striking with a pipe) caused the linear lacerations on

Mark's head. Nevertheless, the jury rejected that theory when it found Kelly guilty on

both counts. In also finding Defendant guilty on both counts, the jury necessarily

rejected the theory that Aaron caused Mark's death. Finally, without restating the

evidence discussed above, we conclude the evidence of Defendant's guilt of first degree

murder under either of the premeditated murder or felony murder theories was

overwhelming. Accordingly, it is not reasonably probable Defendant would have

obtained a more favorable outcome at trial had his counsel not performed deficiently by

failing to request the pinpoint instruction on felony murder. (Strickland, supra, 466 U.S.

at pp. 693-694; Ledesma, supra, 43 Cal.3d at pp. 217-218.) Therefore, Defendant was



                                            38
not denied his constitutional right to effective assistance of counsel.10 (Strickland, at

pp. 687, 691-692; Ledesma, at pp. 216-217.)

                                             V

                                        Section 654

       Defendant contends the evidence is insufficient to support the trial court's

determination that his first degree murder and kidnapping offenses were committed with

separate intents and objectives, and therefore imposition of multiple punishments for

those offenses violated section 654. He asserts his sole intent and objective in

committing both offenses was to protect Aaron, Kelly, and himself from getting in

trouble with law enforcement or Mark and therefore section 654 prohibits multiple

punishment for his offenses. He argues that, pursuant to section 654, the trial court

should have stayed the five-year term imposed for his kidnapping offense.

                                             A

       At sentencing, the trial court imposed a determinate term of five years in prison

for Defendant's kidnapping offense and a consecutive indeterminate term of 25 years to

life in prison for his first degree murder offense. The court stated Defendant's "[t]otal

commitment to state prison is for the term of [five] years, determinate, and [an]


10     To the extent Defendant alternatively argues he was denied effective assistance of
counsel because Congdon failed to request a pinpoint instruction on the aiding and
abetting theory of the felony murder doctrine, we note the trial court, in fact, instructed
with CALCRIM No. 540B on that aiding and abetting theory. Therefore, Defendant
cannot show, and has not shown, that any absence of a pinpoint instruction on aiding and
abetting was prejudicial (i.e., it is reasonably probable he would have obtained a more
favorable outcome had such a pinpoint instruction been given).

                                             39
indeterminate term of 25 [years] to life, with credit for time served." The trial court did

not make any express finding that the two offenses were committed with separate intents

and objectives or that section 654 did not preclude multiple punishments. However, by

imposing consecutive terms for the two offenses, the trial court implicitly found they

were committed with separate intents and objectives and section 654 did not preclude

punishment of Defendant for each offense.

                                              B

       Section 654, subdivision (a), prohibits multiple punishment for the same act,

stating:

           "An act or omission that is punishable in different ways by different
           provisions of law shall be punished under the provision that provides
           for the largest potential term of imprisonment, but in no case shall
           the act or omission be punished under more than one provision."

Section 654 prohibits only multiple punishment, not multiple convictions, for the same

act. (People v. Britt (2004) 32 Cal.4th 944, 951.)

       "The test for determining whether section 654 prohibits multiple punishment has

long been established: 'Whether a course of criminal conduct is divisible and therefore

gives rise to more than one act within the meaning of section 654 depends on the intent

and objective of the actor. If all of the offenses were incident to one objective, the

defendant may be punished for any one of such offenses but not for more than one.'

(Neal v. State of California [(1960) 55 Cal.2d 11, 19, disapproved on another ground in

People v. Correa (2012) 54 Cal.4th 331, 334].) A decade ago, we criticized this test but

also reaffirmed it as the established law of this state. (People v. Latimer (1993) 5 Cal.4th


                                             40
1203, 1209-1216 [23 Cal.Rptr.2d 144, 858 P.2d 611].) We noted, however, that cases

have sometimes found separate objectives when the objectives were either (1)

consecutive even if similar or (2) different even if simultaneous. In those cases, multiple

punishment was permitted. [Citation.] . . . [¶] Section 654 turns on the defendant's

objective in violating both provisions . . . ."11 (People v. Britt, supra, 32 Cal.4th at

pp. 951-952.)

       "Whether section 654 applies in a given case is a question of fact for the trial

court, which is vested with broad latitude in making its determination. [Citations.] Its

findings will not be reversed on appeal if there is any substantial evidence to support

them. [Citations.] We review the trial court's determination in the light most favorable to

the respondent and presume the existence of every fact the trial court could reasonably

deduce from the evidence." (People v. Jones (2002) 103 Cal.App.4th 1139, 1143.)

"[T]he power of an appellate court begins and ends with the determination as to whether,

on the entire record, there is substantial evidence, contradicted or uncontradicted, which

will support the determination, and when two or more inferences can reasonably be

deduced from the facts, a reviewing court is without power to substitute its deductions for

those of the trial court. If such substantial evidence be found, it is of no consequence that

the trial court believing other evidence, or drawing other reasonable inferences, might



11    We note that on June 21, 2012, the California Supreme Court issued its opinion in
People v. Correa, supra, 54 Cal.4th 331, which involves section 654. Based on our
review of Correa, we conclude its holding does not apply to the circumstances in this
case. Accordingly, we do not discuss its circumstances or holding.

                                              41
have reached a contrary conclusion." (Bowers v. Bernards (1984) 150 Cal.App.3d 870,

873-874.)

                                             C

       We conclude there is substantial evidence to support the trial court's implied

finding that section 654 did not preclude multiple punishment for Defendant's kidnapping

offense and first degree murder offense because they were committed with separate

intents and objectives. Considering the evidence, and all reasonable inferences, favorably

to the People, we conclude the trial court could have reasonably inferred Defendant had a

separate intent and objective in committing each offense.

       The evidence showed that after the fight between Aaron and Mark, Aaron

requested that Kelly get Mark out of the apartment because he did not want to see Mark

any more. Kelly complied with Aaron's request by dragging Mark outside, with

Defendant's assistance, and leaving Mark supine on the driveway. After Aaron came

outside and kicked Mark a few times in the head, Kelly and Defendant loaded Mark onto

the back of a truck, drove to the private dirt road, and dumped Mark in the culvert,

leaving him there. Kelly then went to Joe's house. After two to three hours, Kelly went

home, found a metal pipe, and drove with Defendant back to the culvert. There, Kelly

first threw a rock at Mark and then went down into the culvert and struck him a couple of

times on the head with the pipe. Defendant then struck Mark two to three times on the

head with the pipe. The expert testimony supported the conclusion that those final blows

with the pipe caused Mark's death.



                                            42
       Based on the above evidence, it could be reasonably inferred that Defendant

committed a kidnapping when he assisted Kelly in dragging Mark out of the apartment

and placing him on the driveway (i.e., Defendant used force to take Mark outside without

Mark's consent). The trial court could reasonably infer that Defendant, in committing

that kidnapping, acted with the sole intent and objective of merely assisting Kelly in

complying with Aaron's request that Kelly move Mark out of his sight and not, as

Defendant argues, with an intent and objective of protecting Aaron, Kelly, or himself

from getting into trouble with law enforcement or Mark.

       Alternatively, there is substantial evidence to support a conclusion that Defendant

committed a kidnapping when he sat in the passenger's seat of the truck while Kelly

drove Mark to, and dumped him in, the culvert (i.e., that Defendant used force, or aided

and abetted Kelly's use of force, to take Mark to the culvert without Mark's consent). The

trial court could reasonably infer that Defendant, in committing that kidnapping, acted

with the sole intent and objective of merely assisting Kelly in complying with Aaron's

request that he move Mark out of his sight and not, as Defendant argues, with an intent

and objective of protecting Aaron, Kelly, or himself from getting into trouble with law

enforcement or Mark.

       There also is substantial evidence to support a conclusion that Defendant did not

commit first degree murder until he returned to the culvert a few hours later and struck

Mark two or three times in the head with a metal pipe. At trial, Kelly testified that, after

prodding Mark with the pipe during the return trip, he became suddenly angry about

Mark grabbing Lauren and his (Kelly's) involvement in the situation and then hit Mark in

                                             43
the head with the pipe a couple of times. Defendant then hit Mark in the head with the

pipe two or three times. The trial court could reasonably infer that, in committing that

murder, Defendant acted with the sole intent and objective of mortally harming Mark

because he, like Kelly, was angry at Mark and not, as Defendant argues, with an intent

and objective of protecting Aaron, Kelly, or himself from getting into trouble with law

enforcement or Mark.12

       Although, as Defendant argues, Kelly testified at trial that his actions that night

were taken with the sole intent and objective of protecting Aaron, Defendant, or himself

from getting in trouble with law enforcement or Mark, the trial court could have

reasonably rejected that explanation as incredible, self-serving testimony. Likewise, the

trial court need not accept the truth of Kelly's subsequent explanations (e.g., at Joe's

house and to detectives) that his intent in "taking care of" Mark and/or in not taking him

to the hospital was to protect everyone at the party from getting in trouble. Because a

defendant's intent in committing an offense may not be obvious or expressly stated by a

defendant at the time of the offense, triers of fact (e.g., a trial court) must often, as in this

case, infer from the defendant's actions and the surrounding circumstances what the

defendant's intent or objective was in committing an offense. In this case, the trial court



12     Alternatively, we also conclude that there is substantial evidence to have
supported a reasonable inference by the trial court that Defendant acted with dual intents
and objectives in committing the first degree murder (i.e., (1) out of anger toward Mark,
and (2) to protect Aaron, Kelly, or himself from trouble with law enforcement or Mark).
In the event the court made that inference, there still would not be a single intent and
objective for Defendant's kidnapping and first degree murder offenses.

                                               44
could have reasonably rejected Kelly's proffered explanation of his intent in committing

his two offenses and, instead, reasonably inferred that he and Defendant each had

separate intents and objectives in committing the kidnapping and first degree murder

offenses. To the extent Defendant cites evidence and inferences therefrom favorable to

his position, he either misconstrues and/or misapplies the substantial evidence standard of

review we apply in reviewing the trial court's implied finding in this case. (People v.

Jones, supra, 103 Cal.App.4th at p. 1143; Bowers v. Bernards, supra, 150 Cal.App.3d at

pp. 873-874.) Because there is substantial evidence to support the trial court's implied

finding that Defendant's kidnapping and first degree murder offenses were committed

with separate intents and objectives within the meaning of section 654, we conclude the

trial court did not err by imposing multiple punishments for those offenses.

                                              VI

                                     Presentence Credits

       Defendant contends the abstract of judgment should be corrected to reflect the

number of presentence custody credits to which he is entitled.

                                               A

       On February 28, 2011, the trial court (San Bernardino County Superior Court

Judge Donna G. Garza) sentenced Defendant to a determinate term of five years for

kidnapping and an indeterminate term of 25 years to life for first degree murder.

However, it did not at that time award Defendant any credits for presentence custody he

served, but instead noted "[h]e is entitled to credits" and set that matter "for a credits

memo about three weeks out, March 29th, at 8:30 in Department 25."

                                              45
        On or about March 14, two abstracts of judgment were filed reflecting Defendant's

prison sentences for his first degree murder and kidnapping convictions. However,

neither abstract of judgment reflected any award of presentence custody credits. On

March 29, the trial court (San Bernardino County Superior Court Judge J. David

Mazurek) stated it had received a credits memo from the Probation Department and

awarded Defendant 1,322 days of presentence custody credits.

                                              B

        Defendant asserts he is entitled to an award of 1,293 days of presentence custody

credits and the abstracts of judgment should be corrected to reflect those credits. The

People agree that the abstracts of judgment should be corrected, but state the proper

amount of credits for Defendant's presentence custody is 1,322 days. We agree with

Defendant's calculation regarding the number of presentence custody credits to which he

is entitled.

        "As a general rule, a defendant is supposed to have the trial court correct a

miscalculation of presentence custody credits. (Pen. Code, § 1237.1.) However, if--as

here--there are other appellate issues to be decided, the appellate court may simply

resolve the custody credits issue in the interests of economy." (People v. Jones (2000) 82

Cal.App.4th 485, 493.) Section 2900.5, subdivision (a), generally provides that all days

of local custody served by a criminal defendant shall be credited on his or her term of

imprisonment. Alternatively stated, a defendant shall be awarded credits for all days

served in presentence custody. (§ 2900.5, subd. (a).) Section 2900.5, subdivision (d),

provides: "It shall be the duty of the court imposing the sentence to determine the date or

                                              46
dates of any admission to, and release from, custody prior to sentencing and the total

number of days to be credited pursuant to this section. The total number of days to be

credited shall be contained in the abstract of judgment provided for in Section 1213."

       In this case, as Defendant notes, he was arrested and placed in custody on

August 16, 2007, and was sentenced on February 28, 2011. There are 1,293 days from

August 16, 2007, through February 28, 2011.13 Accordingly, Defendant is entitled to

1,293 days of presentence custody credits pursuant to section 2900.5. The trial court

erred by awarding Defendant 1,322 days of presentence custody credits.14 We exercise

our discretion to modify the judgment to award the correct number of section 2900.5

presentence custody credits (i.e., 1,293 days) to which Defendant is entitled.

Furthermore, the abstracts of judgment shall be amended to reflect that award.15


13    We adopt Defendant's calculation of the number of days from August 16, 2007,
through February 28, 2011 (i.e., 138 days in 2007; 366 days in 2008; 365 days in 2009;
365 days in 2010; and 59 days in 2011).

14     That error presumably was the result of the Probation Department's erroneous
assumption that March 29, 2011 (and not February 28, 2011), was the date of Defendant's
sentencing, resulting in its mistaken belief that he was entitled to an additional 29 days of
presentence custody credits, for a total of 1,322 days (i.e., 1,293 days plus 29 days). The
record shows Defendant was sentenced on February 28, 2011, and not March 29, 2011.
The trial court's award of presentence custody credits on March 29, 2011, did not change
the date of his sentencing. The record shows that at the February 28, 2011, sentencing
hearing Defendant was remanded to the custody of the Sheriff to be delivered to the
California Department of Corrections and Rehabilitation.

15     Defendant also contends the cumulative effect of the trial errors asserted above
was prejudicial and denied him his constitutional right to a fair trial. Based on our
discussion of each of those assertions above, we conclude there was no cumulative
prejudice that deprived Defendant of his right to a fair trial.

                                             47
                                      DISPOSITION

       The judgment is modified to reflect that Defendant is awarded 1,293 days of

section 2900.5 presentence custody credits. In all other respects, the judgment is

affirmed. The clerk of the trial court is directed to (1) issue amended abstracts of

judgments reflecting the modified judgment and the award of 1,293 days of section

2900.5 presentence custody credits, and (2) deliver copies of such amended abstracts of

judgment to the Department of Corrections and Rehabilitation.




                                                                           McDONALD, J.

WE CONCUR:


BENKE, Acting P. J.


AARON, J.




                                             48